11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


Rene H. Molinar,                             * From the County Court at Law No. 2
                                               of Midland County
                                               Trial Court No. FM58435.

Vs. No. 11-18-00217-CV                       * December 13, 2018

Esther Patricia Garcia,                      * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Willson, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

       This court has considered the parties’ joint motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed, and the cause is remanded to the
trial court.